Citation Nr: 1114054	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  99-18 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for nicotine dependence.

2. Entitlement to service connection for post-operative residuals of clear cell odontogenic carcinoma, claimed as secondary to tobacco dependence incurred in service.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at law


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who had active military duty from October 1969 to September 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for nicotine dependence and secondary service connection for odontogenic carcinoma.  In July 2001 the Veteran testified at a Travel Board hearing, and a transcript of that hearing is associated with the claims file.

The Board eliminated the issue of service connection for nicotine dependence in a November 2001 remand which erroneously stated that "mere nicotine dependence is not a disorder for which service connection can be granted."  In an October 2007 written statement, the Veteran's attorney requested that the claim for nicotine dependence be reinstated.  Although legislation enacted during the pendency of this appeal prohibits service connection of a disability on the basis that it resulted from disease attributable to the use of tobacco products by a veteran during his or her service, this statute applies only to claims filed after June 9, 1998.  See 38 U.S.C.A. § 1103 (West 2002).  In the instant case, VA received the Veteran's claims in January 1998, prior to the June 9, 1998, date.

Because the Veterans Law Judge who conducted the July 2001 hearing retired, the Veteran was offered the opportunity for another Travel Board hearing.  The second Board hearing was held before the undersigned in December 2004, and a transcript of this hearing is also associated with the claims file.

In February 2005, the Board denied service connection for the post-operative residuals of clear cell odontogenic carcinoma, claimed as secondary to tobacco dependence incurred in service.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2007 memorandum decision, the Court vacated the Board's February 2005 decision, and remanded the matter for readjudication.  In February 2008 and April 2010 the case was remanded for further development.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for nicotine dependence and for post-operative residuals of clear cell odontogenic carcinoma, claimed as secondary to tobacco dependence incurred in service.

Historically, the Veteran's service medical records dated from 1969 to 1971 show no evidence of smoking, nicotine dependence, or any related disorders.  A September 1996 private pathology report shows a diagnosis of clear cell odontogenic carcinoma upon testing of the palatal marginal gingiva.  In a March 1999 letter, Dr. D. M. noted that the Veteran's dental records dated back to 1956:  the Veteran was treated by C. Sheft from 1956 to 1984 and by Dr. D. M. from 1984 to the present.  Dr. D. M. opined that the Veteran's cancer was rare; that he had never seen this condition in nonsmokers; and that the cancer was most likely due to smoking.  In a November 1999 letter, Dr. D. M. opined that the Veteran's oral cancer resulted from nicotine addiction.  The Veteran's dental records from 1956 to the present are in the claims folder.

During October 1999 and July 2001 hearings, the Veteran testified that he began smoking cigarettes in service, that he never used any form of tobacco prior to service, and that he became addicted to nicotine in service, such that he was smoking two packs of cigarettes per day by the time he separated from service in September 1971.  He further testified that he stopped smoking in approximately 1991 or 1992.  An undated letter from the Veteran's mother states that he never smoked prior to entering service and that he told her he began smoking in service.  A November 2001 Remand directed the RO, in pertinent part, to obtain a VA examination addressing the etiology questions of whether in-service smoking caused the veteran's odontogenic cancer and/or whether nicotine dependence began in service.  Specifically, the Veteran was to be afforded an examination by an oncologist to determine the onset and etiology of his odontogenic carcinoma.  The claims folder was to be made available to, and was to be reviewed by, the examiner in connection with the examination.  The examiner was to answer the following questions: (A) Is it at least as likely as not that the Veteran's odontogenic carcinoma developed in service; (B) Is it at least as likely as not that the Veteran's odontogenic carcinoma was manifest during the initial postservice year from September 1971 to September 1972; (C) Is the Veteran's odontogenic carcinoma otherwise related to service; (D) Is it at least as likely as not that cigarette smoking by the Veteran during service from 1969 to 1971 (as opposed to smoking post service) caused the Veteran's odontogenic carcinoma; and, (E) Is it at least as likely as not that the Veteran developed nicotine dependence in service.

The Veteran underwent a VA dental and oral examination in April 2003; there is no indication that this examination was conducted by an oncologist.  Furthermore, the claims file was not reviewed in conjunction with the examination.  Thereafter, in August 2003, the Veteran's claims file was reviewed by a VA oncologist who did not examine the Veteran.  The oncologist noted that clear cell odontogenic carcinoma was derived from odontogenic epithelial cell known as clear cell, and had its origin in the embryonic oral ectoderm of the dental lamina.  Histological appearance and biological behavior of this tumor were not necessarily linked, the assessment of the growth potential of this tumor was very difficult, and there was not a significant amount of clinical experience or studies available.  The age of the average affected patients ranged from the 4th to the 8th decade and was markedly biased in women on a four to one ratio.  Only about one-quarter of occurrences were found in the maxilla.  Based upon a review of the evidence on file, it was the oncologist's opinion that there was no relationship between the Veteran's smoking and this tumor by all of the available evidence in the literature and his personal experience in treating these tumors of the head and neck origin.  It was noted that no studies or medical literature had established why odontogenic tumors became cancerous, and because such tumors may be present at birth, it was impossible to establish the exact time of such tumors conversion to a malignancy.

By a February 2005 decision, the Board denied service connection for the post-operative residuals of clear cell odontogenic carcinoma, claimed as secondary to tobacco dependence incurred in service.

In the Court's February 2007 memorandum decision, it was stated that remand was required because VA did not substantially comply with the November 2001 remand order.  Specifically, the Veteran was not examined by an oncologist who reviewed his claims file.  In addition, the August 2003 VA oncologist's opinion, while offering a general description of odontogenic carcinoma and a global opinion about its relationship to smoking, does not specifically answer the five questions posed in the November 2001 remand.

Following the Board's 2008 remand, another examination was requested.  In September 2008 the Veteran was examined by a dentist, not an oncologist.  In January 2009 the Veteran was examined by the same VA oncologist who had provided the August 2003 medical opinion.  The oncologist answered the five questions posed in the November 2001 remand; however the medical opinions provided did not substantially comply with the remand orders.

The January 2009 examination report only provided a rationale, or the reasoning behind an opinion, with respect to question (B), above.  In particular, the oncologist did not explain why the fact that the Veteran's tumor was a "developmental tumor" meant the tumor was less likely to be related to smoking (see answer to question (D) in January 2009 examination report).  While the oncologist stated that he disagreed that there was any evidence in the medical literature to suggest a connection between the Veteran's cancer and smoking, he did not address Dr. D. M.'s statement that he had only ever seen the Veteran's type of cancer in smokers.  He also did not provide specific references to the medical literature which he reviewed.

In addition, the January 2009 oncologist, Dr. M. M.-T., concluded that he could not say when the Veteran developed dependence to tobacco "without resort to speculation" without a rationale for why such an opinion would be speculative.  

In April 2010 the Board remanded the case again, for the oncologist who provided the 2009 examination and medical opinion to supplement his report.  He was requested to provide complete rationales (the reasoning behind his conclusions/opinions) for each of the five questions he answered in the January 2009 examination report.  He was requested to refer to the specifics of the Veteran's case (i.e., medical/dental records, lay statements) in his answers.  In particular, he was asked to address:  (1) why the fact that the Veteran's tumor was a "developmental tumor" meant the tumor was less likely to be related to smoking (see answer to question (D) in January 2009 examination report); (2) the reasoning behind his conclusion that he could not say when the Veteran developed dependence to tobacco "without resort to speculation"; (3) the specific medical literature he reviewed along with a copy of any articles which support his conclusions; and (4) Dr. D. M.'s statement that he had only ever seen the Veteran's type of cancer in smokers.

In August 2010 the oncologist who provided the 2009 medical opinion prepared an addendum; however, the medical opinions provided in the addendum did not substantially comply with the 2010 remand orders.  The August 2010 addendum did not address questions (1), (2), and (4) in sufficient detail and/or with sufficient support, and the oncologist did not identify the specific medical literature to which he referred in his medical opinion. 

Given that Dr. M. M.-T. had three opportunities to provide an adequate medical opinion and that the three medical opinions provided were still insufficient for adjudication purposes, the Board requested an outside medical opinion from a VA oncologist in January 2011 to address these issues and provide thorough rationales.  

The March 2011 written statement from Dr. C. D., board-certified, hematology/oncology provided the following response, provided here in its entirety:

I have had the opportunity to review the above referenced case.  Let me make it clear that because of the word "tumor", it does not necessarily fall into an Oncologists [sic] responsibility to review this type of case.  In addition, it does not fall into my realm of expertise or experience during the last 16 years since I started Oncology.  If anything, a dentist would be a better adviser/expert in this case than an Oncologist.

This is a rare "tumor", if it can be called one and because of that literature is rare and whatever is reported in the literature is not based on scientific studies.  Previous Oncologist who reviewed the case offered opinion and I truly cannot add more to it.  Dr. D.M. should be asked about his statement that he has only seen this type of cancer in smokers and provide literature that justifies smoking as a cause.  It should also be remembered that cause and effect are two different things.

Unfortunately, I would not be able to provide any further "relevant" opinion on this matter.

Therefore, the Board is remanding the case once again to obtain the requested medical opinions from an appropriate dentist/oral surgeon and to obtain further information from Dr. D.M. as suggested in the March 2011 statement from the hematologist/oncologist.

Accordingly, the case is REMANDED for the following action:

1. Contact Douglas D. McGuire, D.M.D., 721 Clifton Ave., Suite 2B, Clifton, NJ  07013 and provide him with copies of his March 1999 and November 1999 written statements which address the etiology of the Veteran's oral cancer.  Ask Dr. McGuire to provide the rationale or reasoning for the following opinions he provided in 1999:

a. that he has only seen this type of cancer in smokers, including citations for any specific medical literature that identifies smoking as a cause; and
b. that the Veteran's nicotine habit was responsible for his oral cancer, including any specific medical literature that supports this statement.

2. Thereafter (after Dr. McGuire has responded, or upon no response after adequate opportunity for such was provided), obtain a medical opinion from a VA oral surgeon, with examination only if deemed necessary by the consulting oral surgeon.  The oral surgeon is requested to review the record in connection with providing this opinion and to provide complete rationales (the reasoning behind his/her conclusions/opinions) as to each question:

(A) Is it at least as likely as not that the Veteran's odontogenic carcinoma developed in service?; 

(B) Is it at least as likely as not that the Veteran's odontogenic carcinoma was manifest during the initial post service year from September 1971 to September 1972?;

(C) Is it at least as likely as not that the Veteran's odontogenic carcinoma is otherwise related to his service, to include his use of tobacco therein?;
(D) Is it at least as likely as not that cigarette smoking by the Veteran during service from 1969 to 1971 (as opposed to smoking post service) caused the Veteran's odontogenic carcinoma?;

(E) Is it at least as likely as not that the Veteran developed nicotine dependence in service?  If consult with another specialist is deemed necessary for response to this question, such consult should be arranged. 

(F) Provide an opinion, with rationale, as to Dr. M. M.-T.'s statement that since the Veteran's tumor was a "developmental tumor", the tumor was less likely to be related to smoking; and

(G) Provide an opinion, with rationale, as to Dr. D. M.'s statement that he had only ever seen the Veteran's type of cancer in smokers.

The examiner is specifically requested to reconcile his or her conclusions with the March 1999 and November 1999 opinions from Dr. D. M. discussed above, and should explain the rationale for the conclusions reached. 

3. The RO should then readjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

